DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sharmann et al. (EP2663160) in view of Bauer et al. (DE 102009047416).
Scharmann teaches a cooking appliance (par. 0031), comprising:  
a cooking chamber for cooking a product to be cooked (fig. 2; par. 0031);
an air-guiding plate (par. 0050; blower behind) arranged in the cooking chamber (fig. 2 ref. 6 par. 0039);
a transmitter/receiver unit configured to transmit and/or receive a high-frequency signal (fig. 2 ref. 27; par. 0027);

a sensor configured for arrangement in the cooking chamber (fig. 2 ref. 31 par. 0041), 
wherein said air-guiding plate being configured in the form of a planar antenna (fig. 2 ref. 6 relative vertical axis) for transmitting the high-frequency signal between the coupling device and the sensor (par. 0039, 0041) and 
the electrical line being configured for capacitive coupling with the air-guiding plate (par. 0038) for transmitting the high frequency signal (par. 0039).
Scharmann is silent to teaching a spiral shaped electrical line.
Scharmann teaches transmitting a signal from the interior of the cooking cavity with an antenna and thus one of ordinary skill in the art would have been motivated to look to the art of transmitting antennas to control unit as taught by Bauer.
Scharmann teaches transmitting the high-frequency signal between the coupling device and the sensor (par. 0039, 0041) and a transmitter/receiver unit configured to transmit and/or receive a high-frequency signal (fig. 2 ref. 27; par. 0027).  Though silent to a spiral shape Scharmann teaches the antenna within an oven cavity.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to look to the art of antenna and incorporate the spiral shaped antenna as taught by Bauer for its same purpose as that of Scharmann and further providing the advantage of a shape which allows for the possibility of thermal expansion (par. 0005) due to the temperature conditions within an oven as taught by Bauer (par. 000).  
With respect to claim 28, wherein the transmitter/receiver unit is configured in at least one of three ways, a first way in which the transmitter/receiver unit transmits a first high-frequency signal via the planar antenna to the sensor (par. 0041), a second way in which the transmitter/receiver unit receives a second high- frequency signal provided by the sensor via the planar antenna at a predeterminable time, a third way in which the transmitter/receiver unit receives the second high-frequency signal provided by the sensor via the planar antenna in response to a presence of a triggering signal (par. 0026).
Further comprising at least one member selected from the group consisting of a heating coil, a steam generator, a microwave generator and a fan (par. 0022) and the cooking appliance is an oven, a microwave oven and a steam cooker (par. 0022).
Wherein the electrical line is arranged to a rear, to a front, above, below or to a side relative to the air-guiding plate (fig. 2).

Wherein the spiral- shaped electrical line is arranged relative to the air-guiding plate at a position which is dependent on a spacing of an edge of the air-guiding plate from a side wall of the cooking chamber (par. 0013), such that an impedance of the air-guiding plate is adapted to an impedance of the coupling device (par. 0013).
Wherein the spiral- shaped electrical line is configured as a component which is removable or capable of being added (par. 0045, 0047).
Wherein the air- guiding plate has an opening for passage of the electrical line (par. 0038).
Wherein the spiral- shaped electrical is produced from a heat-resistant spring material (relative cooking conditions).
Wherein the air- guiding plate is enameled (par. 0019; enamel layer).
Further comprising an earth line configured to galvanically couple an earth for the planar antenna to a side wall of the cooking chamber (par. 0008, 0013; gap).
Scharmann teaches the air- guiding plate is produced from a metal plate which is coated with an electrically insulating layer (par. 0038) thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of metal thus achieving a same result as that of Sharmann and since steel is a type of metal.
Though silent to wherein the planar antenna is configured to transmit the high-frequency signal in an ISM band.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific type of type of band relative a same taught high frequency device as taught by Sharmann thus achieving a same result as that of Sharmann.

Response to Arguments
In response to applicant's arguments against the references individually it is noted that although Scharmann is silent to a spiral shape, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Bauer teaches such and in combination with the primary reference discloses the presently claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792